Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lyman Smith on Monday, August 29, 2022.

The application has been amended as follows: 
1. In claim 1, line 35, after “at least one”, delete [workstations], insert - - workstation - -
2. In claim 10, line 29, after “at least one”, delete [workstations], insert - - workstation - -
3. In claim 19, line 25, after “at least one”, delete [workstations], insert - - workstation - -

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Relative to the claims, the prior art does not disclose: 
A warehousing management system, comprising: 
a control server, at least one inventory container, at least one access device, at least one temporary container, at least one workstation and at least one carrying device;
the control server is configured to, in response to a current task, determine a first target access device to take out a target storage container from the first target inventory container;
each access device comprises a telescopic component and a lifting component, the telescopic component of the first target access device is configured to take the target storage container out from the first target inventory container, and 
the lifting component of the first target access device is configured to lift or lower the telescopic component to a height where the target storage container is capable of being grasped; and 
the target workstation is determined according to the distances between the at least one workstation and the target temporary container, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655